Citation Nr: 0948996	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of injuries to the left fifth (ring) and the right fourth 
finger with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2005 rating decision in which the RO, inter alia, 
recharacterized the Veteran's residuals of an injury to the 
left fifth (ring) finger and residual of an injury to the 
right fourth finger, both separately rated as 0 percent 
(noncompensable) disabling, as residuals of injuries to the 
left fifth (ring) finger and the right fourth finger with 
degenerative joint disease and assigned a joint 10 percent 
rating under Diagnostic Codes 5010-5230, effective January 
26, 2005.  In November 2005, the Veteran filed a notice of 
disagreement (NOD) with the assigned rating; and the RO 
issued a statement of the case (SOC) in November 2006.  The 
following month, the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals).  A 
supplemental SOC (SSOC), reflecting the continued denial of 
the claim, was issued in August 2007.

Inasmuch as a higher rating for the Veteran's bilateral hand 
disability is assignable, and the Veteran is presumed to seek 
the maximum available benefit, the matter of an increased 
rating for his bilateral hand disability remains for 
appellate consideration.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In September 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In April 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  After completing the requested development, 
the AMC continued the denial of the claim (as reflected in an 
October 2009 SSOC) and returned the matter on appeal to the 
Board for further consideration.

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In the April 2008 remand, the Board instructed that the 
Veteran was to be afforded VA neurological and orthopedic 
examinations, among other things.  One question that was to 
be addressed was whether the Veteran's right hand carpal 
tunnel syndrome (CTS) represented a residual, or progression 
of, the Veteran's in-service injury to the right hand for 
which service connection has been granted.  If not, the 
examiner was to indicate whether it is possible to separate 
the Veteran's CTS symptoms from those of the Veteran's 
service-connected hand disability.  In this case, in July 
2008 a VA examiner opined that it was unlikely that the 
Veteran's right CTS represented a residual, or progression 
of, the Veteran's in-service injury to the right hand.  
However, no opinion was offered regarding separating the 
symptoms of CTS from the symptoms of the Veteran's service-
connected hand disability.  

As noted by the Board in the last remand, where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the Veteran's entire claims file should be 
forwarded to the examiner who examined the Veteran and 
prepared the July 2008 examination report for an addendum 
addressing whether it is possible to separate the Veteran's 
CTS symptoms from those of the Veteran's service-connected 
hand disability.  If the examiner determines that the 
symptoms/effects of the Veteran's CTS can be separated from 
the service-connected disability, then the examiner should 
specify which symptoms are caused by the service-connected 
disability.  Arrangements for further examination should only 
be made if the prior examiner is not available, or cannot 
provide the requested opinion without first examining the 
Veteran. 

The Veteran is again notified that failure to report to any 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The Veteran's entire claims file 
should be forwarded to the examiner who 
examined the Veteran in July 2008 for an 
addendum opinion to address whether it is 
possible to separate the Veteran's CTS 
symptoms from those of his service-
connected hand disability; and, if so to 
identify which symptoms are attributable 
to the service-connected hand disability. 

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, 
arrangements should be made for the 
Veteran to undergo VA examination, to 
obtain the above-requested medical 
opinion. 

Any opinion offered should reflect 
consideration of the Veteran's documented 
medical history and assertions.  

The examiner should set forth all findings 
(if any), along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for increase in light 
of the pertinent evidence and legal 
authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


